Exhibit AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AMENDMENT NO. 7 (this “Amendment”), dated as of February 12, 2010, by and among LIFETIME BRANDS, INC., (the “Borrower”), the several financial institutions party hereto and HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent and Co-Collateral Agent for the Lenders. RECITALS A.The Borrower, the Lenders, Citibank, N.A. and Wachovia Bank, National Association, as Co-Documentation Agents, JPMorgan Chase Bank, N.A., as Syndication Agent and Co-Collateral Agent, and the Administrative Agent are parties to the Second Amended and Restated Credit Agreement, dated as of October 31, 2006 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Unless otherwise defined herein, all capitalized terms used herein shall have the meanings ascribed to them in the Credit Agreement. B.The Borrower has requested the Lenders to amend the Credit Agreement in certain respects. C.The Administrative Agent has advised the Borrower that the Required Lenders are willing to agree to its request on the terms and subject to the conditions set forth in this Amendment. Accordingly, in consideration of the foregoing, the parties hereto hereby agree as follows: 1.Amendments to Credit Agreement. (a)Additional Definitions. Section 1.01 of the Credit Agreement is hereby amended by adding the following new definitions in the appropriate alphabetical order: “Amendment No. 7” means Amendment No. 7 to Second Amended and Restated Credit Agreement dated as of February 12, 2010 among the Borrower, the Lenders party thereto and the Administrative Agent. “Amendment No. 7 Effective
